DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/29/21 have been received. Claims 1, 2, 6, 7, and  17-20 have been amended. Claim 21 is new.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
 Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-14, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0294802) hereinafter referred to as Kato ‘802, in view of Kato et al. (US 2014/0099537) hereinafter referred to as Kato ‘537, in further view of Woo (US 2006/0127751) as cited in IDS dated 5/1/19.
Regarding claim 1, Kato ‘802 discloses a negative electrode for a lithium metal battery ([0069], [0071]), the negative electrode comprising: a negative electrode current collector (conductive base material 102, Fig. 1, [0029], [0041]); a primer layer including an epoxy resin (resin layer 103, Figs. 1 & 4, [0029], [0048])  and conductive particles such as metal powder (111, Fig. 4, [0036], [0060]), the primer layer directly disposed on one surface or both surfaces 
	Kato ‘537 teaches a conductive film, a current collector using the film, and a battery([0001]).  Kato ‘537 teaches a multilayer conductive film that has excellent stability in an equilibrium potential environment in a negative electrode, has low electric resistance per unit area in the thickness direction, and has excellent interlayer adhesion ([0012]).  Kato ‘537 teaches the conductive film is characterized by including a layer 1 formed by a conductive material (hereinafter called “conductive material 1”) including a particular polymer material 1 containing any of following components (1) to (4) and conductive particles 1([0059]).  Kato teaches ‘537
(1) an amine and an epoxy resin (where the epoxy resin and the amine are mixed in a ratio of 1.0 or more in terms of the ratio of the number of active hydrogen atoms in the amine with respect to the number of functional groups in the epoxy resin) ([0060]) and (2) a phenoxy resin and an epoxy resin([0061]) and the conductive particles 1 are preferably a material having durability against negative electrode potential applied which include silver particles ([0126]). Kato ‘537 teaches using a polymer material having excellent stability in an equilibrium potential environment in a negative electrode and excellent barrier properties for a solvent of an electrolytic solution and using conductive particles containing a metallic element can improve battery performance ([0129]).

	Woo teaches  a lithium rechargeable battery with reduced internal resistance for improved charge/discharge efficiency([0003]).   Woo teaches the negative electrode active material may be, for example, carbonaceous materials such as crystalline carbon, amorphous carbon, carbon composite and carbon fiber, lithium metal or lithium alloys ([0039]).
	It would have been obvious to one of ordinary skill in the art to use as the negative electrode active material in modified Kato ‘802, lithium metal  as taught by Woo as art recognized equivalence for the same purpose (i.e., negative electrode active materials). See MPEP 2144.06 II.
Regarding claim 2, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato’802 further discloses a content of the silver (Ag) in the total weight of the primer layer (100 % by weight) is  50% (Kato ‘537 [0137]) which overlaps the claim range of  
50 % by weight or more and less than 100 % by weight, thus reading on the limitation.
	Modified Kato ’802 is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 3, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 further discloses the epoxy resin has a glass transition temperature (Tg) of 100 °C or more (Kato ‘802 [0075]).
2 (Kato ‘802 [0036]) but does not explicitly disclose  the primer layer has a thickness of 0.5 µm to 3 µm.
It would have been obvious to one of ordinary skill in the art to provide the primer layer of modified Kato ‘802, the primer layer has a thickness of 0.5 µm to 3 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 5, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 further discloses  the negative electrode current collector includes copper(Kato ‘802 [0041]).
Regarding claim 6, Kato ‘802 discloses  a method of manufacturing a negative electrode for a lithium metal battery ([0062]-[0067], [0071]), the method comprising the steps of: applying a paste including an epoxy resin and a conductive filler directly on one surface or both surfaces of a negative electrode current collector to form a primer layer([0063]-[0067], [0041], [0048], [0036], [0060]); and rolling the negative electrode current collector and an active material layer between which the applied paste is interposed([0067]), wherein the negative electrode comprises the active material layer and the primer layer which are adjacent to each other(active material layer 105, resin layer 103, Fig. 1), and the primer layer excludes a conductive carbon(conductive particles such as metal powder can be used [0060]) but does not explicitly disclose a Ag conductive filler and a lithium metal (Li-metal) thin film.
Kato ‘537 teaches a conductive film, a current collector using the film, and a battery([0001]).  Kato ‘537 teaches a multilayer conductive film that has excellent stability in an 
(1) an amine and an epoxy resin (where the epoxy resin and the amine are mixed in a ratio of 1.0 or more in terms of the ratio of the number of active hydrogen atoms in the amine with respect to the number of functional groups in the epoxy resin) ([0060]) and (2) a phenoxy resin and an epoxy resin([0061]) and the conductive particles 1 are preferably a material having durability against negative electrode potential applied which include silver particles ([0126]). Kato ‘537 teaches using a polymer material having excellent stability in an equilibrium potential environment in a negative electrode and excellent barrier properties for a solvent of an electrolytic solution and using conductive particles containing a metallic element can improve battery performance ([0129]).
	It would have been obvious to one of ordinary skill in the art to provide in the primer layer of Kato ‘802, a Ag conductive filler as taught by Kato ‘537 in order to improve battery performance.
	Woo teaches  a lithium rechargeable battery with reduced internal resistance for improved charge/discharge efficiency([0003]).   Woo teaches the negative electrode active material may be, for example, carbonaceous materials such as crystalline carbon, amorphous carbon, carbon composite and carbon fiber, lithium metal or lithium alloys ([0039]).
	It would have been obvious to one of ordinary skill in the art to use as the negative electrode active material in modified Kato ‘802, lithium metal  as taught by Woo as art 
Regarding claim 7, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato’802 further discloses a content of the silver (Ag) in the total weight of the primer layer (100 % by weight) is  50% (Kato ‘537 [0137]) which overlaps the claim range of  
50 % by weight or more and less than 100 % by weight, thus reading on the limitation.
	Modified Kato ’802 is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 8, modified Kato ‘802 discloses all  of the claim limitations as set forth above. Modified Kato ‘802 does not explicitly disclose in the step of rolling the negative electrode current collector and the lithium metal (Li-metal) thin film between which the applied paste is interposed, the rolling is performed by applying a pressure of 0.1 MPa to 10 MPa.
It would have been obvious to one of ordinary skill in the art to provide in the method of modified Kato ‘802,  in the step of rolling the negative electrode current collector and the lithium metal (Li-metal) thin film between which the applied paste is interposed, the rolling is performed by applying a pressure of 0.1 MPa to 10 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 9, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 further discloses further comprising the step of heating the applied paste and the negative electrode current collector and the lithium metal (Li-metal) thin film 
Regarding claim 10, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ’802 further discloses  a step of heating the applied paste and the negative electrode current collector and the lithium metal (Li-metal) thin film between which the applied paste is interposed is performed at a lower temperature than a glass transition temperature (Tg) of the epoxy resin in the applied paste(Kato ‘802 [0066]-[0067]).
Regarding claim 11, modified Kato’802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 further discloses  a step of heating the applied paste and the negative electrode current collector and the lithium metal (Li-metal) thin film between which the applied paste is interposed is performed at a temperature of 100 °C (Kato ‘802 [0075]) which overlaps the claim range of in a temperature range of 45 °C to 100 °C, thus reading on the limitation.
Modified Kato ’802 is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 12, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 further discloses  a lithium metal battery, comprising: the negative electrode of claim 1; an electrolyte; and a positive electrode(Kato ‘802 [0069]-[0071]).
Regarding claim 13, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 further discloses a content of the epoxy resin is higher than a content 
Regarding claim 14, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 does not explicitly disclose the primer layer is formed on both surfaces of the negative electrode current collector.
It would have been obvious to one of ordinary skill in the art to have the primer layer is formed on both surfaces of the negative electrode current collector in order to improve battery performance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI.
Regarding claim 16, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 further discloses the silver (Ag) contained in the primer layer is flake-shaped particles (Kato ‘537 [0133]) having a size of .05 to 100 µm (Kato ‘537 [0134]) which overlaps the claim range of 100 nm or less, thus reading on the limitation.
Modified Kato ’802 is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 17, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 further discloses a content of the epoxy resin is higher than a content of silver (Ag) in the primer layer (quantity of conductive particles is 45% or less, Kato ‘802 [0061]).

It would have been obvious to one of ordinary skill in the art to have the primer layer is formed on both surfaces of the negative electrode current collector in order to improve battery performance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI.
Regarding claim 20, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 further discloses the silver (Ag) contained in the primer layer is flake-shaped particles (Kato ‘537 [0133]) having a size of .05 to 100 µm (Kato ‘537 [0134]) which overlaps the claim range of 100 nm or less, thus reading on the limitation.
Modified Kato ’802 is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 21, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 does not explicitly disclose the primer layer is formed on both surfaces of the negative electrode current collector.
It would have been obvious to one of ordinary skill in the art to have the primer layer is formed on both surfaces of the negative electrode current collector in order to improve battery performance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0294802) hereinafter referred to as Kato ‘802, in view of Kato et al. (US 2014/0099537) hereinafter referred to as Kato ‘537, in further view of Woo (US 2006/0127751) as cited in IDS dated 5/1/19 as applied to claim 1 above, in further view of Sahouani (US 2020/0347278).
Regarding claim 15, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 does not explicitly disclose  the epoxy resin comprises poly [(phenyl glycidyl ether)-co-formaldehyde].
Sahouani teaches a curable composition including a curable system that requires a thermally generated amine to cause curing of the system (Abstract). Sahouani teaches wherein the epoxy resin comprises poly [(phenyl glycidyl ether)-co-formaldehyde] (Paragraph 110 describes how the use of poly[(phenyl glycidyl ether)-co-formaldehyde] as an epoxy resin provides desirable corrosion resistance, water resistance, and chemical resistance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the negative electrode including an epoxy resin of modified Kato ‘802 and make the epoxy resin poly[(phenyl glycidyl ether)-co-formaldehyde] as taught by Sahouani, in order to provide corrosion resistance, water resistance, and chemical resistance.
9.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0294802) hereinafter referred to as Kato ‘802, in view of Kato et al. (US 2014/0099537) hereinafter referred to as Kato ‘537, in further view of Woo (US 2006/0127751) as cited in IDS dated 5/1/19 as applied to claim 9 above, in further view of Sahouani (US 2020/0347278).
Regarding claim 19, modified Kato ‘802 discloses all of the claim limitations as set forth above. Modified Kato ‘802 does not explicitly disclose  the epoxy resin comprises poly [(phenyl glycidyl ether)-co-formaldehyde].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the negative electrode including an epoxy resin of modified Kato ‘802 and make the epoxy resin poly[(phenyl glycidyl ether)-co-formaldehyde] as taught by Sahouani, in order to provide corrosion resistance, water resistance, and chemical resistance.
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724